EXHIBIT 10.4

August 8, 2013 Retention Restricted Stock Unit Grant Agreement

2009 McDermott International, Inc. Long-Term Incentive Plan

On August 8, 2013, the Compensation Committee of the Board of Directors (the
“Committee”) of McDermott International, Inc. (“McDermott” or the “Company”)
selected you to receive a grant of Restricted Stock Units (“RSUs”) under the
2009 McDermott International, Inc. Long-Term Incentive Plan (the “Plan”) on
August 8, 2013 (the “Date of Grant”). The provisions of the Plan are
incorporated herein by reference.

Any reference or definition contained in this RSU Grant Agreement (this
“Agreement”) shall, except as otherwise specified, be construed in accordance
with the terms and conditions of the Plan and all determinations and
interpretations made by the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on you and your
beneficiaries, estate or personal representatives. The term “Company,” as used
in this Agreement with reference to employment or service, shall include
subsidiaries of McDermott. Whenever the words “you” or “your” are used in any
provision of this Agreement under circumstances where the provision should
logically be construed to apply to any beneficiary, estate, or personal
representative to whom any rights under this Agreement may be transferred by
will or by the laws of descent and distribution, they shall be deemed to include
any such person or estate. This Agreement shall be subject to the Company’s
Clawback Policy, which is attached hereto as Exhibit A and is incorporated
herein by reference.

Restricted Stock Units

RSU Award. You have been awarded the number of RSUs shown on the Notice of Grant
dated August 8, 2013, which is incorporated herein by reference. Each RSU
represents a right to receive a share of Company common stock on the Vesting
Date (as set forth in the “Vesting Requirements” paragraph below), provided the
vesting requirements set forth in this Agreement have been satisfied. No shares
of common stock are awarded or issued to you on the Date of Grant.

Vesting Requirements. Subject to the “Forfeiture of RSUs” paragraph below, RSUs
do not provide you with any rights or interest therein until they become vested
under one or more of the following circumstances (each such date a “Vesting
Date”):

 

  •   100% of the RSUs on the third anniversary of the Date of Grant provided
you are still employed with the Company on this date;

 

  •   33% of the RSUs if your employment with the Company is involuntarily
terminated by reason of a Reduction in Force on or after the first anniversary
and prior to the second anniversary of the Date of Grant;



--------------------------------------------------------------------------------

  •   66% of the RSUs if your employment with the Company is involuntarily
terminated by reason of a Reduction in Force on or after the second anniversary
and prior to the third anniversary of the Date of Grant; and

 

  •   100% of the RSUs on the earliest to occur prior to the third anniversary
of the Date of Grant of: (1) the date of termination of your employment from the
Company due to death, (2) your disability (as defined in the Plan), or (3) the
date a Change in Control (as defined in the Plan) occurs.

For purposes of this Agreement, a “Reduction in Force” shall mean a termination
of employment with the Company due to elimination of a previously required
position or previously required services, or due to the consolidation of
departments, abandonment of facilities or offices, technological change or
declining business activities, where such termination is intended to be
permanent; or under other circumstances which the Compensation Committee, in
accordance with standards uniformly applied with respect to all similarly
situated employees, designates as a reduction in force.

Forfeiture of RSUs. RSUs which are not and do not become vested upon your
termination of employment with the Company for any reason shall, coincident
therewith, terminate and be of no further force or effect.

In the event that, while you are employed by the Company or are performing
services for or on behalf of the Company under any consulting agreement, (a) you
are convicted of (i) a felony or (ii) a misdemeanor involving fraud, dishonesty
or moral turpitude, or (b) you engage in conduct that adversely affects or may
reasonably be expected to adversely affect the business reputation or economic
interests of the Company, as determined in the sole judgment of the Committee,
then all RSUs and all rights or benefits awarded to you under this Agreement
shall be forfeited, terminated and withdrawn immediately upon (1) notice to the
Committee of such conviction pursuant to (a) above or (2) final determination
pursuant to (b) above by the Committee. The Committee shall have the right to
suspend any and all rights or benefits awarded to you hereunder pending its
investigation and final determination with regard to such matters.

Payment of RSUs. RSUs shall be paid in shares of Company common stock, which
shares shall be distributed as soon as administratively practicable, but in no
event later than 30 days, after the applicable Vesting Date.

Taxes

You will realize income in connection with this grant of RSUs in accordance with
the tax laws of the jurisdictions applicable to you.

By acceptance of this Agreement, you agree that any amount which the Company is
required to withhold on your behalf, including state income tax and FICA
withholding, in connection with income realized by you under this Agreement will
be satisfied by withholding whole units or shares having an aggregate fair
market value as equal in value but not exceeding the amount of such required tax
withholding, unless the Committee determines to satisfy the statutory minimum
withholding obligation by another method permitted by the Plan.



--------------------------------------------------------------------------------

Regardless of the withholding method referred to above, you are liable to the
Company for the amount of income tax which the Company is required to withhold
in connection with the income realized by you in connection with this Agreement,
and you hereby authorize the Company to withhold such amount, in whole or in
part, from subsequent salary payments, without further notice to you, if the
withholding method referred to above is not utilized or does not completely
cover such required tax withholding.

Transferability

RSUs granted hereunder are non-transferable other than by will or by the laws of
descent and distribution or pursuant to a qualified domestic relations order.

Securities and Exchange Commission Requirements

If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you intend to reject the grant, you should do so
immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Dennis Edge and Kim Wolford immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
the Company will prepare and file the required Form 4 on your behalf within the
required two (2) business-day deadline.

If you are currently subject to these requirements, you will have already been
advised of your status. If you become a Section 16 insider at some future date,
reporting will be required in the same manner noted above.

Other Information

Neither the action of the Company in establishing the Plan, nor any provision of
the Plan, nor any action taken by the Company, your employer, the Committee or
the Board of Directors under the Plan, nor any provision of this Agreement shall
be construed as giving to you the right to be retained in the employ of the
Company or any of its subsidiaries or affiliates.

This award is intended to comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and ambiguous
provisions, if any, shall be construed in a manner that is compliant with or
exempt from the application of Section 409A, as appropriate.



--------------------------------------------------------------------------------

Exhibit A

POLICY NO. 1405-003 — EFFECTIVE DATE: 08/02/13

 

SUBJECT:    Clawback Policy AFFECTS:    McDermott International, Inc. and its
subsidiaries and affiliated companies (hereinafter referred to as “the Company”)
PURPOSE:    To govern the clawback of certain compensation awarded to executive
officers of the Company. POLICY:    If the consolidated financial statements of
the Company and its subsidiaries are materially restated within three years of
the first public release or filing with the U.S. Securities and Exchange
Commission (the “SEC”) of such financial statements, and the Compensation
Committee of the Board of Directors of the Company (the “Committee”) determines,
in its reasonable discretion, that (1) any current or former executive officer
(as defined in Rule 3b-7 promulgated by the SEC under the Securities Exchange
Act of 1934, as amended) of the Company (an “Executive”) has engaged in
intentional misconduct and (2) such misconduct caused or partially caused the
need for such restatement, then the Committee may, within 12 months after such a
material restatement, require that the executive forfeit and/or return to the
Company all or a portion of the compensation vested, awarded or received under
any bonus award (including pursuant to the Company’s Executive Incentive
Compensation Plan), equity award (including any award of stock options, shares
of restricted stock, deferred stock units or restricted stock units) or other
award during the period subject to restatement and the 12-month period following
the first public issuance or filing with the SEC of the financial statements
that were restated (including, with respect to any such award that is subject to
a multi-year vesting period, any compensation vested, awarded or received
thereunder during such vesting period if such vesting period includes all or
part of such 12-month period); provided, however, that any forfeiture and/or
return of compensation by an Executive under this policy will, in any event, be
limited to any portion thereof that the Executive would not have received if the
consolidated financial statements of the Company and its subsidiaries had been
reported properly at the time of first public release or filing with the SEC;
provided, further, that this policy shall not apply with respect to any
restatement of the consolidated financial statements of the Company and its
subsidiaries as to which the need for restatement is determined following the
occurrence of a Change in Control (as defined in the Company’s Director and
Executive Officer Deferred Compensation Plan, as amended and restated November
8, 2010).    The vesting, payment or other receipt of any rights or benefits
awarded by the Company to an Executive which are subject to this policy may be
suspended pending an investigation and final determination by the Committee with
regard to any alleged misconduct that may be subject to a determination by the
Committee under this policy.



--------------------------------------------------------------------------------

   By accepting any award as to which this policy applies, each Executive must
agree to the foregoing and agree to forfeit and/or return compensation to the
Company as provided by this policy, as the same may be modified by, or
superseded by a replacement policy adopted by, the Committee, as the Committee
may deem necessary to comply with regulations issued by the SEC under the
Dodd-Frank Wall Street Reform and Consumer Protection Act. The terms of this
policy shall in no way limit the ability of the Company to pursue forfeiture or
reclamation of amounts under applicable law as the Compensation Committee may
consider appropriate in its reasonable discretion.

Interpretation Contact for the above policy is the Senior Vice President, Chief
Administration Officer and Senior Vice President, General Counsel and Corporate
Secretary.